DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The prior art does not suggest nor fairly disclose manifold including a coaxial water passageways portion having an inner conduit located within an outer conduit, one of the inner and outer conduits fluidly coupled to the water inlet, and the other of the inner and outer conduit fluidly coupled to the water outlet; and at least one ozone generating cell having a generating portion located outside the inner conduit and fluidly coupled with the inner and outer conduits to enable the manifold to provide water flow through the generating portion of each of the at least one ozone generating cells.
The prior art does not suggest nor fairly disclose a housing enclosing a water manifold and a plurality of ozone generating cells located within the housing and having a generating portion receiving a power signal from the electrical connector and fluidly coupled with the water treatment manifold to provide a plurality of water pathways, each of the plurality of water pathways flows through the generating portion of only one of the plurality of ozone generating cells; and wherein the plurality of water pathways are fluidly parallel and operably fixed.
The prior art does not suggest nor fairly disclose a water treatment manifold including a coaxial water passageways portion having an inner conduit located within an outer conduit, one of the inner and outer conduits fluidly coupled to the water inlet, and the other of the inner and outer conduit fluidly coupled to the water outlet; and at least one ozone generating cell having a generating portion located outside the inner conduit and fluidly coupled with the inner and outer conduits to enable the manifold to provide waterflow through the generating portion of each of the at least one ozone generating cells; and wherein water pathways defined by the water treatment manifold and at least one ozone generating cell between the water inlet and the water outlet are fluidly parallel and operably fixed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774